Citation Nr: 0841540	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from September 
1986 until May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2006 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that his hearing loss worsened as a 
result of exposure to loud noises as a rifleman during 
service.  After a careful review of the claims folder, the 
Board finds that the veterans' claims of entitlement to 
service connection for a right ear sensorineural hearing loss 
must be remanded for further action.

In this case, the Board observes that the March 2008 VA 
hearing loss examination was prior to the certification of 
the appeal to the Board.  The claims file does not contain a 
waiver of RO consideration and a Supplemental Statement of 
the Case has not been issued since that time. In such a 
situation, the law requires that the RO initially consider 
the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC). 38 
C.F.R. § 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

The RO should consider the evidence, and 
readjudicate the appellant's claims. If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




